          Case 1:19-cv-03766-GHW Document 147 Filed 01/18/21 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 1/18/2021
------------------------------------------------------------------X
BEVERLY HILLS TEDDY BEAR COMPANY, :
                                                                  :
                                                    Plaintiff, :
                                                                  :      1:19-cv-3766-GHW
                              -against-                           :
                                                                  :          ORDER
BEST BRANDS CONSUMER PRODUCTS, INC, :
BEST BRANDS SALES COMPANY, LLC, and                               :
GENNCOMM, LLC,                                                    :
                                                                  :
                                                 Defendants. :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Court has reviewed the parties’ January 11, 2021 letter. Dkt. No. 144. Pursuant to the

Court’s December 11, 2020 order, Best Brands Consumer Products, Inc. and Best Brands Sales

Company, LLC (the “Best Brands Defendants”) are entitled to “discovery necessary to remedy

Plaintiff’s failure to provide full and accurate responses to Defendants’ original discovery requests.”

Dkt. No. 124 at 31. Therefore, any supplemental discovery must be directly related to Defendants’

original discovery requests, or the issues discussed in the Court’s October 20, 2020 decision as to

standing and joinder and the Court’s December 11, 2020 order on the Best Brands Defendants’

motion for sanctions. See Dkt. Nos. 112 and 124. To be clear, the Court is only permitting is a

limited one-sided extension of fact discovery by the Best Brands Defendants. The deadline for this

discovery is three months from the date of this order. If the parties have any disputes as to specific

discovery requests that have been propounded by the Best Brands Defendants, they are invited to

write the Court on those issues.

         The Best Brands Defendants are directed to file their motion for attorneys’ fees by no later

than January 29, 2021, for all fees incurred up to that date. Plaintiff’s opposition is due no later than

February 12, 2021. The Best Brands Defendants’ reply, if any, is due no later than February 19,

2021. After supplemental discovery is complete, the Court expects the Best Brands Defendants to
         Case 1:19-cv-03766-GHW Document 147 Filed 01/18/21 Page 2 of 2



submit a one-time application for all additional fees incurred after the date of their initial motion for

attorneys’ fees. The Court declines to order Plaintiff’s attorneys to disclose their rates for the

purpose of this motion.

        The Court will hold a teleconference on January 20, 2021 at 2:00 p.m. to discuss Plaintiff’s

anticipated motion to dismiss its claims against GennComm. See Dkt. No. 144. at 4-5. The parties

are directed to the Court’s Emergency Rules in Light of COVID-19, which are available on the

Court’s web page, for the dial-in number and access code and other relevant information. The

parties are specifically directed to comply with Rule 2(C) of those rules.

        The Court will revisit Plaintiff’s request for leave to file a motion for summary judgment

after the issues related to Plaintiff’s anticipated motion to dismiss have been discussed.

         SO ORDERED.

 Dated: January 18, 2021                              _____________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                     2
